Cooley, J..
This cause is governed by Yost v. American Insurace Co., ante, p. 531, just decided. The suit is upon a similar premium note. The only peculiarity in this case is that when the agent solicited the insur*537anee lie fully explained to Cougle that under the charter of the company the insurance terminated at the end of the year for which payment was made in advance, and was only renewable at the option of the insured by the payment of'another installment on the premium note. It thus appears that the insurance was effected on the distinct understanding that the contract bore the construction which in the case of- Yost has been shown to be the natural and reasonable one.
The judgment is affirmed with costs.
The other Justices concurred.